Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-19 are pending. Claims 1-19 are under examination.

	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Scott on 02/03/2021.
The application has been amended as follows: 

IN THE DRAWING:
The phrase “FIG. 1” at the bottom of the drawing filed 08/10/2020 is deleted and the following phrase - - THE FIGURE - - is put in its place.

IN THE SPECIFICATION:
The phrase “FIGURE 1” in paragraph 0016 in the specification filed 08/10/2020 is deleted and the following phrase - - THE FIGURE - - is put in its place.

Allowable Subject Matter
Claims 1-19 are allowed.
The closest prior art is ‘403(WO2016/032403, published 03-2016. As cited as reference 6 in the IDS filed 11/19/2020).
403 teaches (scheme 4) the process to prepare a muconic acid diester of 3-pentanol via mucic acid (instant aldaric acid) in the presence of a MTO catalyst. However, 403 does not teach the purification of the diester using the total heating environment. 
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so.
875 (WO2017/207875, Published 12-2017, intervening art. Cited as D1 in the writing opinion for PCT/FI2019/050099.  As cited as reference 7 in the IDS filed 11/19/2020) was considered. 875 taught (par. 31) purification of the products was carried out via column chromatography. 875 teaches (p. 11) the products being Muconic acid butyl ester. However, 875 does not teach the purification of the diester using the total heating environment. 
It would not have been obvious to modify the prior art to arrive at the instant invention. There being no motivation to do so. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628